Title: To Thomas Jefferson from Maxcey Ewell, 21 February 1791
From: Ewell, Maxcey
To: Jefferson, Thomas



Sir
Virginia, Albemarle County 21st Feby. 1791.

I received your Letter dated October 16th 1790 wherein you directed me to call on Mr. Hopkins for my Certivicates and forward them by post to Mr. Maddison at Philadelphia where he would put them in the necessary train. I since have made application to Mr. Hopkins for them. He informs me that by dire[c]tions of the late Board of treasury [they] were forwarded to the Treasury of the united States in New York where alone application must be made which you will see by the inclosd from Mr. Hopkins. Now Mr. Jefferson I wish you to be so kind as to Inform me in what Manner I may come at them my circumstance at present will not admit of my going that distance. Could it be in your power to get them drawn from New York to Philadelphia where they may be settled, as I am Now in a distres’d Situation. I have a wife and a Number of Small children to do for. I purchas’d a piece of land with the expectation of paying for it with the Money the united  States were owing me for my services but have not received any of it as yet. I made out a part of it. The person whom I purchas’d of brought suit against me for the ballance and after our april district court will obtain a judgment and then I must Lie in prison and leave my family to Suffer unless I get releived by receiving part of that money. And Mr. Jefferson as you are the only source to whom I can apply for relief I humbly implore your goodness to use your influence with the gentlemen in Congress to do some thing for me before that day comes when I must lie in a dark prison Which I expect will be the case with me unless I am relievd in that way. All other depart[ment]s except ours have drawn some of their pay but when I consider the matter I can but chearfully wait as the Gentlemen who are to settle those Matters have things of greater moment before them which makes me hope that after a while ours will come under their consideration.
I know not what more to say in regard of the matter. I would wish to inform you some thing concerning the Number of My Certivicates. Their is one of 157£. 14s. obtained from Mr. Allen another from Capt. Rice of 54£. 6s. also another from Mr. Robertson for five months and Twenty two days Service as Commisary at the albemarle Barracks. At the time he gave me that Certivicate he knew not what congress had settled our pay at but I suppose that will be settled as the others were. I must conclude most Humble and hearty thanks to you for communicating the matter to Mr. Maddison being with much esteem Sir, Your Most Obt. & Humbl. Servt.,

Maxcey Ewell

